Citation Nr: 0427133	
Decision Date: 09/29/04    Archive Date: 10/06/04	

DOCKET NO.  01-05 883	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines




THE ISSUE

Entitlement to service connection for chronic lung 
disability, including pulmonary emphysema.




ATTORNEY FOR THE BOARD

J. Johnston, Counsel






INTRODUCTION

The veteran had active duty with the New Philippine Scouts 
from April 1946 to May 1947.

This matter originally came before the Board of Veterans' 
Appeals (Board) from a September 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Philippines, which found that new and material 
evidence had not been received to reopen a previously denied 
claim for service connection for pulmonary emphysema.  In 
September 2001, the Board found that new and material 
evidence had been submitted, and reopened the claim, and 
remanded the issue for additional development.  In July 2002, 
the Board denied service connection for a chronic lung 
disability, including pulmonary emphysema.

The veteran appealed the Board's decision to the U. S. Court 
of Appeals for Veterans Claims (Court) and, pursuant to 
motion, the Board denial was vacated and remanded.  The Board 
subsequently remanded the veteran's case in February 2004.  
The Board finds that actions taken in the most recent remand 
satisfy its earlier remand.  Stegall v. West, 
11 Vet. App. 268 (1998).  The case is now ready for appellate 
review.



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  A chronic lung disability, including pulmonary emphysema, 
was not shown in service, or for decades thereafter, and the 
probative evidence of record establishes that current 
pulmonary emphysema is causally related to the veteran's 
prolonged smoking history, and not to any incident or injury 
of service or any other service-connected disability.



CONCLUSION OF LAW

The veteran's chronic lung disability was not incurred in or 
aggravated by service, nor is it causally related to or 
aggravated by any service-connected disability.  38 U.S.C.A. 
§§ 1103, 1110, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.300, 3.303, 3.310 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  The VCAA 
provides that VA will notify claimants of the evidence 
necessary to substantiate claims, and to make reasonable 
efforts to assist claimants in obtaining evidence necessary 
to substantiate claims.

Consistent with VA general counsel's unilateral motion for 
remand and the Court's order of March 2003, the veteran was 
provided with formal VCAA notice in November 2003 and 
February 2004.  These notifications informed the veteran of 
the evidence necessary to substantiate his claim, including 
evidence that he had manifested a chronic lung disability 
during and after service, and specific types of evidence 
demonstrating this were described to him.  The veteran was 
informed of the evidence VA was responsible for collecting, 
and the evidence he would be responsible to submit.  He was 
offered assistance in collecting any evidence he might 
reasonably identify.  In the June 2004 supplemental statement 
of the case, he was provided with the regulatory 
implementation of VCAA.  In January 2004, the veteran wrote 
stating that he did not have any additional evidence to 
submit and requesting VA proceed immediately with 
adjudication of his appeal.

The veteran does not argue, nor does the evidence on file 
reveal, that there remains additional relevant evidence which 
has not collected for review.  The Board finds that there is 
no reasonable likelihood that any additional evidence is 
available for review.  The Board finds that the veteran has 
been informed of the evidence which he must present and the 
evidence which VA would collect on his behalf, and that the 
duties to assist and notify under VCAA have been satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  
Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall also be 
service connected.  38 C.F.R. § 3.310(a).

Analysis:  The veteran's service medical records show that he 
was treated for malaria and a left shoulder contusion.  These 
records contain no complaint or finding of a chronic lung 
disability, including pulmonary emphysema.  Several service 
examinations revealed that his lungs were clear to percussion 
and auscultation with no rales.  The service medical records 
also contain no notations of tobacco use or addiction.  At 
the time of his April 1947 physical examination for 
separation, the veteran's lungs and cardiovascular system 
were normal and a chest X-ray was negative.

In August 1994, 47 years after the veteran was separated from 
service, he filed a claim for service connection for 
residuals of a shoulder injury.  This claim was silent for 
any mention of a lung disability, including pulmonary 
emphysema.

An October 1994 VA examination of the veteran's shoulder 
included his complaint of difficulty breathing.  X-ray 
studies revealed minimal bilateral apical infiltrates, 
etiology and activity undetermined.  There was also mild 
bilateral perihilar bronchitis, pulmonary emphysema, and an 
atheromatous aorta.  The diagnoses from this examination 
included pulmonary emphysema.  That same month, the RO denied 
service connection for pulmonary emphysema based on a 
complete absence of evidence demonstrating any causal 
connection between the current diagnosis and any injury or 
disease suffered in service.

In July 2000, the veteran filed a claim for service 
connection for pulmonary disability and submitted current 
X-ray evidence demonstrating bilateral pulmonary emphysema.  
The veteran argued that he had suffered continually from lung 
problems during and since his active military service.

A November 2001 VA examination includes the veteran's report 
of commencing to use tobacco at the age of 21, with 
continuous use since that time.  Based upon the veteran's 
history, current physical examination, and diagnostic 
testing, the physician indicated that the veteran's 
bronchitis and any emphysema were the result of his prolonged 
smoking history.  

The preponderance of the evidence on file is against the 
veteran's claim because there is a complete absence of 
competent evidence of lung disability, including pulmonary 
emphysema, at any time during or for decades after the 
veteran was separated from service.  The first competent 
diagnosis of pulmonary emphysema was made in 1994, 47 years 
after the veteran was separated from service.  The veteran 
has been given ample opportunities to submit competent 
evidence showing a chronicity of symptoms and has failed to 
do so.  Although the veteran has complained of chronic lung 
symptoms from service and thereafter, and although the 
veteran is certainly competent to provide a description of 
his own subjective symptoms, he lacks the requisite medical 
expertise to provide a competent clinical opinion regarding 
the onset or etiological origin of pulmonary emphysema.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The only 
medical opinion on file with respect to etiological origin 
states that the veteran's lung disability is due to his 
prolonged tobacco use, not as a result of his active service 
or to any other incident during service or to any service-
connected disability.

The Board has also considered the provisions of 38 U.S.C.A. 
§ 1154(b).  The Board finds, however, that this statute 
avails the veteran little in this case because 
Section 1154(b) may provide a factual basis to determine that 
a particular injury may have occurred during combat service, 
not to provide a diagnosis or medical opinion linking that 
inservice disease or injury to a current disability.  
Libertine v. Brown, 9 Vet. App. 521 (1996).  There is no 
claim or evidence suggesting that lung disability 
is attributable to combat service.  

The veteran later argued that service connection for 
pulmonary emphysema should be granted because he began to use 
tobacco in service.  For claims received by VA after June 9, 
1998, a disability will not be considered service connected 
on the basis that it resulted from injury or disease 
attributable to the veteran's use of tobacco products during 
service.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300(a)(c).  The 
veteran filed his initial claim giving rise to this appeal 
after June 1998 in July 2000.  

Service connection on a direct basis is not warranted as the 
medical evidence attributes the veteran's pulmonary emphysema 
to his prolonged smoking history, not to any incident, injury 
or disease of active service.  Additionally, service 
connection on a secondary basis is not warranted as the 
record contains no objective evidence to substantiate 
nicotine dependence in service or even the use of tobacco in 
service.  Finally, claims for service connection based upon 
the use of tobacco products during service, filed after June 
1998, are not warranted.  38 C.F.R. § 3.300(a)(c).





ORDER

Entitlement to service connection for a chronic lung 
disability, including pulmonary emphysema, is denied.


	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



